DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, 5-9 and 28are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2016/0053599 A1) (“Nguyen ‘599” herein).

Claim 1
Nguyen ‘599 discloses a method comprising:
 	providing a fracturing fluid comprising: [0008-0009; 0028]
 	a carrier fluid; [0029]
 	a micro-proppant particle size by volume of 
about 0.01 microns to about 100 microns; [0030] and
 	a degradable micro-fiber having a diameter ranging from about 0.01
microns to about 10 microns; [0021]
 	pumping the fracturing fluid into a wellbore penetrating a subterranean formation,
wherein the fracturing fluid is pumped above the fracture gradient of the subterranean formation; and creating or extending at least one fracture in the subterranean formation. [0028]

Claim 2
Nguyen ‘599 discloses the method of claim 1 wherein the carrier fluid comprises an
aqueous fluid, wherein the aqueous fluid comprises at least one of gelling agent or a friction reducer selected from the group consisting of polyacrylamides, polysaccharides, celluloses, xanthan, diutans, and combinations thereof. [0053]

Claim 5
Nguyen ‘599 discloses the method of claim 1 wherein the particle size by volume of the micro-proppant is about 0.1 microns to about 50 microns. [0030]
Nguyen ‘599 discloses the claimed invention except for a micro-proppant having a median particle size by volume of about 0.01 microns to about 100 micron.  IT would have been obvious to a person of ordinary skill in the art before the effective filling date was made to have the for the micro-proppant having a median particle size by volume of ut 0.01 microns to about 100 micron, since it has been held that [W]here the general conditions of a claim are disclosed in the prior art, discovering the optimum ranges involves routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 6
Nguyen ‘599 discloses the method of claim 1 wherein the micro-proppant is present in an amount of about 0.1 pounds per gallon of the fracturing fluid to about 1 pound per gallon of fracturing fluid. [0030]

Claim 7
Nguyen ‘599 discloses the method of claim 1 wherein the degradable micro-fiber comprises a degradable micro-fiber selected from the group consisting of polysaccharides, chitins, chitosans, proteins, alipatic polyesters, poly(lactides), poly(glycolides), polyvinyl alcohol, poly(-caprolactore), poly(hydroxybutylrates), poly{anhydrides}, aliphatic ~~ polycarboneates, poly(orthoesters), poly(amino acids), poly(ethylene oxides), polyphosphazenes}, and combinations thereof. [0038]

Claim 8
Nguyen ‘599 discloses the method of claim 1 wherein the degradable micro-fiber has a length of less than about 500 microns. [0021]

Claim 9
Nguyen ‘599 discloses the method of claim 1 wherein the step of pumping comprises pumping the treatment fluid with a pump through a conduit fluidically coupled to the wellbore. [0049-0050]

Claim 28
Nguyen ‘599 discloses the method of claim 1, wherein the degradable micro-fibers are degradable in the presence of aqueous solutions or hydrocarbon-based solutions. [0019]

Claims 1-9, 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2018/0306014 A1) (“Nguyen” herein –cited previously) and further in view of Nguyen ‘599.

Claim 1
Nguyen discloses a method comprising:
 	providing a fracturing fluid comprising: 
 	a carrier fluid; [0076]
 	a micro-proppant particle size median by volume of about 0.01 microns to about 100 microns; (i.e. LDMBs particle size distribution of 0.01 um to 30 um- 100% , wherein 100% of micro-proppants are within median range) [0054] and
 	a  micro-fiber having a diameter ranging from about 0.01
microns to about 10 microns; (i.e. HDMPs; aspect ratio (AR) D/L > 5; Length 0.1 um —50 um → for AR= 10 and Length = 0.10um = 1um Diameter) [0044-0045]
 	pumping the fracturing fluid into a wellbore penetrating a subterranean formation,
wherein the fracturing fluid is pumped above the fracture gradient of the subterranean formation; and creating or extending at least one fracture in the subterranean formation. [0029-0030]
Nguyen however does not explicitly disclose the degradable micro-fiber.
	Nguyen ‘599 teaches the above limitation (See paragraph 0019→ Nguyen ‘599 teaches this limitation in that of these suitable degradable polymers for use in or as the degradable fibers, aliphatic polyesters are preferred. Of the suitable aliphatic polyesters, polyesters of .alpha. or .beta. hydroxy acids are preferred. Poly(lactide) is most preferred. Poly(lactide) is synthesized either from lactic acid by a condensation reaction or more commonly by ring-opening polymerization of cyclic lactide monomer. Poly(L-lactide), for instance, is a semicrystalline polymer with a relatively slow hydrolysis rate) for the purpose of  having the degradable fibers degrading over time and temperature, and their degradation products (e.g., acids) enhance the breaking of the polymer. [0010] 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the micro-fibers of Nguyen with the above limitation, as taught by Nguyen ‘599, in order to have their degradation products (e.g., acids) enhance the breaking of the polymer. [0010]

Claim 2
Nguyen discloses the method of claim 1 wherein the carrier fluid comprises an
aqueous fluid, wherein the aqueous fluid comprises at least one of gelling agent or a friction reducer selected from the group consisting of polyacrylamides, polysaccharides, celluloses, xanthan, diutans, and combinations thereof. [0081; 0090-0091]

Claim 5
Nguyen discloses the method of claim 1 wherein the median particle size by volume of the micro-proppant is about 0.1 microns to about 50 microns; (i.e. LDMBs particle size distribution of 0.01 um to 30 um- 100% , wherein 100% of micro-proppants are within median range) [0054] and

Claim 6
Nguyen discloses the method of claim 1 wherein the micro-proppant is present in an amount of about 0.1 pounds per gallon of the fracturing fluid to about 1 pound per gallon of fracturing fluid. [0014]

Claim 7
Nguyen discloses the method of claim 1.  Nguyen however does not explicitly disclose wherein the degradable micro-fiber comprises a degradable micro-fiber selected from the group consisting of polysaccharides, chitins, chitosans, proteins, alipatic polyesters, poly(lactides), poly(glycolides), polyvinyl alcohol, poly(-caprolactore), poly(hydroxybutylrates), poly{anhydrides}, aliphatic ~~ polycarboneates, poly(orthoesters), poly(amino acids), poly(ethylene oxides), polyphosphazenes}, and combinations thereof. (Same as Claim 1)

Claim 8
Nguyen discloses the method of claim 1 wherein the micro-fiber has a length of less than about 500 microns. (i.e. HDMPs; aspect ratio (AR) D/L > 5; Length 0.1 um —50 um → for AR= 10 and Length = 0.10um = 1um Diameter) [0044-0045] Nguyen however does not explicitly disclose wherein the degradable micro-fiber. (Same as Claim 1)

Claim 9
Nguyen discloses the method of claim 1 wherein the step of pumping comprises pumping the treatment fluid with a pump through a conduit fluidically coupled to the wellbore. [0098-0099; 0102]

Claim 16
Nguyen discloses a method comprising:
 	isolating a perforated zone in a wellbore; [0014]
 	pumping into the perforated zone a pad fluid above a fracture gradient of a
subterranean formation penetrated by the wellbore to create a plurality of fractures within the subterranean formation, the plurality of fractures comprising a dominant fracture extending from the wellbore and a micro fracture within the subterranean formation; (i.e. SFHVHH / SFVFF) [0026]
 	pumping into the perforated zone a fracturing fluid above the fracture gradient
 wherein the treatment fracturing fluid comprises: (i.e. LVPadP; HDMPs: LDMBs) [0029-0030]
 	a first carrier fluid; [0076]
a micro-proppant having a  median particle size by volume of about 0.01 microns to about 100 microns; (i.e. LDMBs particle size distribution of 0.01 um to 30 um- 100% ,
wherein 100% of micro-proppants are median within range) [0054] and
 	a micro-fiber having a diameter ranging from about 0.01
microns to about 10 microns; (i.e. HDMPs; aspect ratio (AR) D/L > 5; Length 0.1 um —50 um → for AR= 10 and Length = 0.10um = 1um Diameter) [0044-0045]
 	pumping into the perforated zone a diverting fluid below the fracture gradient
wherein the diverting fluid comprises: (i.e. DTF) [0038-0039]
a second carrier fluid; [0076] and
 	a degradable diverting agent; [0068-0070]  and
 	repeating at least the step of pumping into the perforated zone the fracturing fluid
after the step of pumping into the perforated zone the diverting fluid. [0040]
Nguyen however does not explicitly disclose the degradable micro-fiber.
	Nguyen ‘599 teaches the above limitation (See paragraph 0019→ Nguyen ‘599 teaches this limitation in that of these suitable degradable polymers for use in or as the degradable fibers, aliphatic polyesters are preferred. Of the suitable aliphatic polyesters, polyesters of .alpha. or .beta. hydroxy acids are preferred. Poly(lactide) is most preferred. Poly(lactide) is synthesized either from lactic acid by a condensation reaction or more commonly by ring-opening polymerization of cyclic lactide monomer. Poly(L-lactide), for instance, is a semicrystalline polymer with a relatively slow hydrolysis rate) for the purpose of  having the degradable fibers degrading over time and temperature, and their degradation products (e.g., acids) enhance the breaking of the polymer. [0010] 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the micro-fibers of Nguyen with the above limitation, as taught by Nguyen ‘599, in order to have their degradation products (e.g., acids) enhance the breaking of the polymer. [0010]

Claim 17
Nguyen discloses the method of claim 16 wherein the micro-proppant has a median particle size by volume of about 1 micron to about 50 microns, (i.e. LDMBs particle size distribution of 0.01 um to 30 um- 100% ,wherein 100% of micro-proppants are median within range) [0054] and wherein
the micro-fiber has a length of less than about 500 microns. (i.e. HDMPs; aspect ratio (AR) D/L > 5; Length 0.1 um —50 um → for AR= 10 and Length = 0.10um = 1um Diameter) [0044-0045]. Nguyen however does not explicitly disclose wherein the degradable micro-fiber comprises. (Same as Claim 16)

Claim 18
Nguyen discloses the method of claim 16 wherein the micro-proppant is present in an amount of about 0.1 pounds per gallon of the fracturing fluid to about 1 pounds per gallon of the fracturing fluid. [0062]

Claim 19
Nguyen discloses the method of claim 16.  Nguyen however does not explicitly disclose wherein the degradable micro-fiber comprises a
degradable micro-fiber selected from the group consisting of polysaccharides, chitins, chitosans, proteins, alipatic polyesters, poly(lactides), poly(glycolides), polyvinyl alcohol, poly(s-caprolactone), poly(hydroxybutylrates}, poly{anhydrides}, aliphatic polycarboneates, poly(orthoesters), polyfamino acids), poly(ethylene oxides), polyphosphazenes), and combinations thereof. (Same as Claim 16)

Claim 20
Nguyen discloses the method of claim 16 further comprising pumping into the
perforated zone a second fracturing fluid comprising proppant having a median particle size by volume of about 100 microns to about 5000 microns, wherein the second fracturing fluid is pumped into the perforated zone above the fracture gradient. (i.e
MSPs particle size distribution 150 um -600 um) [0033-0034; 0063-0064]

Claim 21
Nguyen discloses the method of claim 16 wherein micro-fiber comprises fibers having a diameter ranging from about 0.01 microns to about 10 microns and a length of less than about 500 microns. (i.e. HDMPs; aspect ratio (AR) D/L > 5; Length 0.1 um —50 um → for AR= 10 and Length = 0.10um = 1um Diameter) [0044-0045]
Nguyen however does not explicitly discloses wherein the degradable mic-fiber comprises a polylactic acid.  (Same as Claim 16)

Claim 22
Nguyen discloses the method of claim 1 wherein micro-fiber comprises fibers having a diameter ranging from about 0.01 microns to about 10 microns and a length of less than about 500 microns. (i.e. HDMPs; aspect ratio (AR) D/L > 5; Length 0.1 um —50 um → for AR= 10 and Length = 0.10um = 1um Diameter) [0044-0045]
Nguyen however does not explicitly discloses wherein the degradable micro-fiber comprises a polylactic acid.  (Same as Claim 1)

Claim 23
Nguyen discloses a method comprising:
 	Isolating a perforated zone in a wellbore; [0014]
 	pumping a pad fluid into the perforated zone, wherein the pad fluid is pumped at or above a fracture gradient of the subterranean formation penetrated by the wellbore to create a plurality of fractures within the subterranean formation, wherein the plurality of fractures comprises a dominant fracture extending from the wellbore and a micro fracture within the subterranean formation; (i.e. SFHVHH / SFVFF) [0026]
pumping a first fracturing fluid comprising micro-proppant into the perforated zone at or above the fracture gradient, wherein the micro-proppant has a median particle size by volume of about 0.01 microns to about 100 microns ( LVPadF comprising of LDMBs &  LDMBs particle size distribution of 0.01 um to 30 um-→wherein 100% of micro-proppants are median within range) [0030-0032; 0054]  	
purnping a second fracturing fluid comprising micro-fibers into the perforated zone at or above the fracture gradient, wherein the 0032; micro-fibers have a diameter ranging from about 0.01 microns to about 10 microns. (LVPaDF comprising of HDMPs & HDPMs aspect ratio (AR) D/L > 5; Length 0.1 um —50 um → for AR= 10 and Length = 0.10um = 1um Diameter) [0032; 0044-0045; 0051]
Nguyen however does not explicitly disclose the degradable micro-fiber.
	Nguyen ‘599 teaches the above limitation (See paragraph 0019→ Nguyen ‘599 teaches this limitation in that of these suitable degradable polymers for use in or as the degradable fibers, aliphatic polyesters are preferred. Of the suitable aliphatic polyesters, polyesters of .alpha. or .beta. hydroxy acids are preferred. Poly(lactide) is most preferred. Poly(lactide) is synthesized either from lactic acid by a condensation reaction or more commonly by ring-opening polymerization of cyclic lactide monomer. Poly(L-lactide), for instance, is a semicrystalline polymer with a relatively slow hydrolysis rate) for the purpose of  having the degradable fibers degrading over time and temperature, and their degradation products (e.g., acids) enhance the breaking of the polymer. [0010] 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the micro-fibers of Nguyen with the above limitation, as taught by Nguyen ‘599, in order to have their degradation products (e.g., acids) enhance the breaking of the polymer. [0010]

Claim 24
Nguyen discloses the method of claim 23, further comprising pumping a third fracturing fluid comprising small-sized proppant into the perforated zone at or above the fracture gradient, wherein the small-sized proppant has a median particle size by volume of about 100 microns to about 5000 microns, wherein the third fracturing fluid is pumped before the diverting fluid and after the first fracturing fluid and the second fracturing fluid. (i.e MSPs particle size distribution 150 um -600 um) [0030-0033; 0037-0038; 0063-0064]

Claim 25
Nguyen discloses the method of claim 23 further comprising pumping a diverting fluid comprising a degradable diverter into the perforated zone below the fracture gradient to temporarily seal-off the perforations. [0038; 0063-0070]

26. (New) The method of claim 23 wherein the steps of pumping the first fracturing fluid and pumping the second fracturing fluid are cyclically repeated one or more times.

Claim 27-28 
Nguyen discloses the method of claims 1 and 23.  Nguyen however does not explicitly disclose, wherein the degradable micro-fibers are degradable in the presence of aqueous solutions or hydrocarbon-based solutions. (Same as Claims 1 and 23)

Response to Arguments
Applicant’s arguments, filed on 06/29/2021, with respect to the objection to the abstract have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
 	Applicant’s arguments, filed on 06/29/2021, with respect to the objection to Claim 1 have been fully considered and are persuasive.  The objection to claim 1 has been withdrawn.
Applicant’s arguments, filed on 06/29/2021, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nguyen et al. (US 2018/0306014 A1)
(“Nguyen” herein) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/30/2021